3-05-0218
______ __________________________________
Filed February 3, 2006
                              IN THE

                        APPELLATE COURT OF ILLINOIS

                                  THIRD DISTRICT

                                           A.D., 2006

THE PEOPLE OF THE STATE                )       Appeal from the Circuit Court
OF ILLINOIS,                           )       of the Twenty-First Judicial
                                       )       Circuit, Iroquois County,
      Plaintiff-Appellant,) Illinois
                           )
      v.                   )    No. 04-CF-116
                           )
EDWARD C. YOUNG,           )    Honorable
                           )    Gordon L. Lustfeldt
     Defendant-Appellee.   )    Judge Presiding
____________________________________________________________

JUSTICE LYTTON delivered the Opinion of the court:
____________________________________________________________

      Defendant, Edward Young, was arrested and charged with unlawful

possession of cannabis with intent to deliver. Defendant filed a motion to quash

arrest and suppress evidence.          The trial court granted defendant=s motion to

suppress evidence. We affirm.

      Defendant was a passenger in a vehicle that Janaei Gails was driving from

Chicago to Carbondale. While traveling on Route 57, Gails was pulled over by

Officer Darrin Devine, who observed one or two large air fresheners hanging from

the rearview mirror. Devine first spoke to Gails, who provided an incorrect name

and date of birth. Upon searching police records, Devine discovered Gails= real
name and that her license was suspended. Gails was placed under arrest and

searched.

       Devine planned to have Gails= vehicle towed from the scene and called

headquarters to bring a tow truck. He did not notify Gails or her passengers that he

ordered the tow. Prior to the vehicle being towed, Devine conducted an inventory

search of the vehicle. In the trunk, Devine found a suitcase. When he opened the

suitcase, he saw a tightly wrapped and taped package on top of clothing. Devine

asked the passengers who owned the suitcase and package.                    Defendant

acknowledged that they were his and admitted that the package contained

marijuana. Defendant was arrested.

       After Devine arrested defendant, Kenneth Garrison, another passenger in the

vehicle, informed Devine that he had a valid drivers license. Devine cancelled the

tow and allowed Garrison to drive the vehicle from the scene.

       Defendant was charged with one count of unlawful possession of cannabis

with intent to deliver. Defendant filed a motion to quash his arrest and suppress the

evidence found in Gails= vehicle. At the hearing on the motion, defendant testified

that Gails was a friend of a friend who was providing him a ride from Chicago to

Carbondale. Defendant had no ownership interest in the vehicle but did own the

suitcase in the trunk of the vehicle that contained marijuana.

       Devine testified that it is State Police policy to tow a vehicle when there is no

valid driver. Prior to towing the vehicle, State Police policy requires that the officer

conduct an inventory search of the vehicle. According to Devine, State Police policy



                                           2
does not require an officer to investigate whether there is a valid driver before

ordering a tow and conducting an inventory search.

         The trial court denied defendant=s motion to quash his arrest but granted

defendant=s motion to suppress the evidence Devine seized and the statements

defendant made to Devine. The State appealed.

         Where, as here, the evidence is not in dispute, we review the propriety of a

trial court=s order of suppression de novo. People v. Centeno, 333 Ill. App. 3d 604,

776 N.E.2d 629 (2002).

                                     1. Standing

         The State argues that defendant lacks standing to object to the search.

Generally, a passenger lacks standing to challenge the search of another=s vehicle

unless the passenger has a legitimate expectation of privacy in the place searched.

People v. Juarbe, 318 Ill. App. 3d 1040, 743 N.E.2d 607 (2001), citing Rakas v.

Illinois, 439 U.S. 128, 135, 99 S. Ct. 421, 426, 58 L. Ed. 2d 387, 395, (1978). A

person has a legitimate expectation of privacy in an area if: (1) the individual, by his

conduct, has exhibited a subjective expectation of privacy; and (2) such, an

expectation is justifiable under the circumstances. Juarbe, 318 Ill. App. 3d at 1050,

743 N.E.2d at 616, citing Smith v. Maryland, 442 U.S. 735, 740, 99 S. Ct. 2577,

2580, 61 L. Ed. 2d 220, 226-27 (1979). A passenger has a legitimate expectation of

privacy in his personal luggage and belongings stored in a vehicle. See People v.

Sparks, 315 Ill. App. 3d 786, 734 N.E.2d 216 (2000); People v. Taylor, 245 Ill. App.
3d 602, 614 N.E.2d 1272 (1993); United States v. Edwards, 242 F.3d 928 (10th Cir.

2001).

                                           3
       Here, the parties agree that defendant owned the suitcase that was inside the

trunk of Gails= vehicle. The suitcase was closed and contained defendant=s clothing

and personal items. Defendant was an invited passenger in Gail=s vehicle and was

present during the search of his suitcase. When questioned, defendant readily

claimed ownership of the suitcase. Based on these facts, defendant manifested a

subjective expectation of privacy in his suitcase that was reasonable.            Thus,

defendant had standing to challenge the search of his suitcase. See People v.

Manke, 181 Ill. App. 3d 374, 378, 537 N.E.2d 13, 15 (1989) ("[A] passenger in an

automobile has standing to challenge a search of property or containers in that

automobile which belong to her.").

                                    2. Propriety of Search

       The State also argues that the inventory search was proper pursuant to

Illinois State Police policy. An inventory search of a vehicle is an exception to the

warrant requirement of the fourth amendment. People v. Hundley, 156 Ill. 2d 135,

619 N.E.2d 744 (1993). To be valid, an inventory search must be conducted in

good faith pursuant to reasonable standardized police procedures. Hundley, 156
Ill. 2d at 138, 619 N.E.2d at 745.

       Devine testified that Illinois State Police policy on inventory searches is to tow

and search a vehicle if none of the occupants are licensed drivers. The State argues

that the policy did not require that Devine investigate whether there was a licensed

driver prior to searching the vehicle. However, we believe the policy must inherently

contain such a requirement.



                                           4
       An inventory search is only authorized by State Police policy if there is no

licensed driver available to drive the vehicle. Logically, in order to determine if there

is a licensed driver, an officer must ask the occupants. It is unreasonable to assume

that passengers will automatically and affirmatively volunteer that they are licensed

drivers. If officers do not query other occupants of the vehicle, the policy would

have little meaning.

       Devine ordered the tow and conducted an inventory search without inquiring

whether there was a licensed driver in Gails= vehicle. Since there was another

licensed driver, an inventory search was not allowed under the State Police policy.

Thus, the search was invalid, and the trial court correctly suppressed the evidence

obtained from it.

       The order of the circuit court of Iroquois County is affirmed.

       Affirmed.

       BARRY and MCDADE, JJ., concurring.




                                           5